Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13 of U.S. Patent No. 10,849,135 (hereinafter referred to as ‘135).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants and/or subsets of each other.
Regarding claim 1, ‘135 describes a network connection configuration method comprising: 
sending, by a terminal device, a request to an application server (claim 3 subset);
receiving, by the terminal device, network configuration information of an application from the application server, wherein the network configuration information indicates a desired configuration for a network connection of the application between the terminal device and a data network, and wherein the network configuration 
information comprises network slice information (claim 1 subset);
sending, by the terminal device, the network configuration information to a core network control plane network element (claim 1 subset).
	Regarding claim 2, ‘135 describes:
wherein the network connection is a protocol data unit (PDU) connection (claim 2 subset).
	Regarding claim 3, ‘135 describes:
wherein the network connection is a bearer (claim 2 subset).
	Regarding claim 4, ‘135 describes:
 	wherein the network connection is a service flow (claim 2 subset).
	Regarding claim 5, ‘135 describes:
verifying, by the terminal device, the network configuration information (claim 4).
	Regarding claim 6, ‘135 describes:
wherein the network configuration information further comprises at least one of: mobility management requirement information, packet transfer mode information, quality of service (QoS) requirement information, or a service type (claim 5).
Regarding claim 7, ‘135 describes:
wherein sending the network configuration information comprises: sending, by the terminal device to the core network control plane network element, a message carrying the network configuration information, wherein the message comprises a service request message, an access request message, or a resource modification request message (claim 6).
	Regarding claim 8, ‘135 describes:
initiating, by the terminal device, a procedure of establishing a network connection of the application between the terminal device and the data network meeting the network configuration information (claim 1 reworded as a procedure) when determining that there is no connection meeting the network configuration information (understood, as it is establishing ‘a’ [first] network connection).
	Regarding claim 9, ‘135 describes an apparatus, comprising: 
an interface;  a processor;  and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to cause the apparatus to: (claim 1, as a terminal device with processor, memory & instructions):
send, through the interface, a request to an application server;  
receive, through the interface, network configuration information of an application from the application server, wherein the network configuration information indicates a desired configuration for a network connection of the application between a terminal device and a data network, and wherein the network configuration information comprises network slice information;  and 

	Regarding claim 10, ‘135 describes:
wherein the network connection is a protocol data unit (PDU) connection (claim 2).
	Regarding claim 11, ‘135 describes:
wherein the network connection is a bearer (claim 3).
	Regarding claim 12, ‘135 describes:
wherein the network connection is a service flow (claim 4).
	Regarding claim 13, ‘135 describes:
wherein the program further includes instructions to cause the apparatus to: verify the network configuration information after the network configuration information is received and before the network configuration information is sent to the core network control plane network element (claims 5 and 7 subsets).
	Regarding claim 14, ‘135 describes:
	wherein the network configuration information further comprises at least one of: mobility management requirement information, packet transfer mode information, quality of service (QoS) requirement information, or a service type (claim 6).
	Regarding claim 15, ‘135 describes:
wherein to send the network configuration information, the program includes instructions cause the apparatus to: send, using the interface to the core network control plane network element, a message carrying the network configuration 
Regarding claim 16, ‘135 describes a non-transitory computer-readable medium storing computer instructions for execution by one or more processors, wherein the computer instructions, when executed by the one or more processors, cause the one or more processors to perform: 
sending a request to an application server;  
receiving network configuration information of an application from the application server, wherein the network configuration information indicates a desired configuration for a network connection of the application between a terminal device and a data network, and wherein the network configuration information comprises network slice information;  and 
sending the network configuration information to a core network control plane network element (claim 1, as a terminal device with processor, memory & instructions).
Regarding claim 17, ‘135 describes:
wherein the network connection is a protocol data unit (PDU) connection (claim 2).
Regarding claim 18, ‘135 describes:
wherein the computer instructions further cause the one or more processors to verify the network configuration information after the network configuration information is received and before the network configuration information is sent to the core network control plane network element (claim 13).
Regarding claim 19, ‘135 describes:

Regarding claim 20, ‘135 describes:
wherein the computer instructions instruct the one or more processors to send, to the core network control plane network element, a message carrying the network configuration information, wherein the message comprises a service request message, an access request message, or a resource modification request message (claim 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0115035) in view of Natarajan (US 2017/0264711).
Regarding claims 1 & 9, Johnson describes a network connection configuration method/apparatus comprising: 
[an interface; a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to cause the apparatus to:] (fig. 1 client device 12, being a mobile, para. 5)

receiving, by the terminal device, network configuration information of an application from the application server, wherein the network configuration information indicates a desired configuration for a network connection of the application between the terminal device and a data network, and wherein the network configuration 
information comprises network slice information (fig. 3 #80 and para. 42 & 44, server responding with the initial & full (desired) configuration information 88,92,96 to the client);
sending, by the terminal device, the network configuration information to a core network control plane network element (para. 46, during logout, client sends indicated network configuration info to web service 72 (a separate core network control plane network element)).
Johnson describes the application server in a wireless network, but fails to further explicitly describe:
the connection of the application between the client device and a [separate] data network.
Natarajan also describes application server in communication with a client device (fig. 1), applicable for not just for wireless but for cellular network (fig. 4 & para. 54, communication network being cellular), further describing:
the connection of the application between the client device and a [separate] data network (fig. 1, abstract & para. 19, application server provides configuration for 
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the connection set up by the application server in Johnson to be between the client device and a data network as in Natarajan.
The motivation for combining the teachings is that this ensures better content delivery QoS for the subscribers in LTE (cellular) networks (Natarajan, para. 3-4).
Regarding claims 4 & 12, Johnson describes:
 	wherein the network connection is a service flow (title & abstract, configuring for flow of web service).
	Regarding claim 5, Johnson describes:
verifying, by the terminal device, the network configuration information (fig. 3, application of native client 18 verifies if further/remaining capabilities need to be loaded after step 82).
	Regarding claims 6 and 14, Johnson describes:
wherein the network configuration information further comprises at least one of: mobility management requirement information, packet transfer mode information, quality of service (QoS) requirement information, or a service type (para. 10, server provides services (types) & capabilities being supported).
	Regarding claims 7 and 15, Johnson describes:
wherein sending the network configuration information comprises: 

	Regarding claim 8, Johnson describes:
initiating, by the terminal device, a procedure of establishing a network connection of the application between the terminal device and the data network meeting the network configuration information (claim 1 reworded as a procedure) when determining that there is no connection meeting the network configuration information (understood, as it is establishing ‘a’ [first] network connection).
Regarding claim 13, Johnson describes:
wherein the program further includes instructions to cause the apparatus to: verify the network configuration information after the network configuration information is received  (para. 10, server provides services (types) & capabilities being supported) and before the network configuration information is sent to the core network control plane network element (para. 46, sending such indicated network configuration for a logout (service [termination] request)).
Regarding claim 21, Johnson and Natarajan combined describe:
The core network control plane network element uses configuration information to determine the network connection, used by the application, between the terminal device and data network such that the network connection satisfies the network configuration information (Natarajan abstract, using the shortest path configuration .

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Najtarajan as applied to claim 1 above, and further in view of Stattin (US 2020/0351972).
	Regarding claims 2 and 10, Johnson describes web connection configuration for mobile client (fig. 1 & para. 5), but fails to further explicitly describe:
wherein the network connection is a protocol data unit (PDU) connection.
Stattin also describes performing configuration for UE’s connection (abstract & fig. 1), further describing:
wherein the network connection is a protocol data unit (PDU) connection (para. 81 or 84 or 85, the RRC connection comprises PDU layer & obviously PDUs).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the network connection of Johnson being a PDU connection as in Stattiin.
The motivation for combining the teachings is that this enables power reduction to the RRC connection via suspending and resuming the connection (para. 4).
	Regarding claims 3 and 11, Johnson describes web connection configuration for mobile client (fig. 1 & para. 5), but fails to further explicitly describe:
wherein the network connection is a bearer.
Stattin also describes performing configuration for UE’s connection (abstract & fig. 1), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the network connection of Johnson being radio bearer as in Stattiin.
The motivation for combining the teachings is that this enables power reduction to the wireless RRC connection via suspending and resuming the connection (para. 4).

	Claims 16-20 are non-transitory computer-readable medium claims comprising features described in apparatus claims 9-10 and 13-15 respectively.  Since apparatus claim 9 already includes processor, non-transitory computer-readable medium comprising instructions for performing such steps, these claims are rejected under the same rationale.
	
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art fails to further explicitly describe:
the core network control plane network selects a first network connection when a first condition is satisfied in association with the network configuration information,
the core network control plane network selects a first network connection when a first condition is satisfied in association with the network configuration information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/
Primary Examiner, Art Unit 2469